ORDER
This matter came before the Court on the joint Petition of the Attorney Grievance Commission of Maryland and the Respondent to place Respondent on indefinite suspension. Upon consideration of said Petition, it is this 26th day of April, 1990,
ORDERED, that the indefinite suspension of Mary Ann Shannon, from the practice of law in the State of Maryland, be and it is hereby continued upon the same terms and conditions set forth in this Court’s Order of October 10, 1989 in Attorney Grievance Commission of Maryland v. Mary Ann Shannon, Misc. Docket (Subtitle BV), No. 29, September Term, 1988.